DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 8, 10, and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation “the at least one light receiver” in line 2 and the limitation “the discrete wavelengths” in line 3. There has been no antecedent basis established for a set of discrete wavelengths. Though there is mention of discrete wavelengths in claim 2, claim 4 does not depend from claim 2. Therefore, the metes and bounds of the claim are unclear.
Claim 8 recites the limitation “the gloss level” in lines 3, 5, and 6. There is insufficient antecedent basis in the claims for the limitation now that the limitations of line 2 of claim 8 have been deleted. Therefore, the metes and bounds of the claim are unclear.
Claims 10 and 11 recite the limitations “calculates a slope based on at least a first light of a first wavelength among the discrete wavelengths and a second light of a second wavelength greater than the first wavelength among the discrete wavelengths, the slope being based on at least a ratio of a difference between the second intensity signal of the second light and the first intensity signal of the first light to a difference between the second wavelength and the first wavelength” in lines 4-8 of claim 10 and lines 4-9 of claim 11.  The limitation “the discrete wavelengths” lacks antecedent basis in the claims. Though there is mention of discrete wavelengths in claim 2, claims 10 and 11 do not depend from claim 2. Therefore, the metes and bounds of the claim cannot be determined. Therefore, art cannot be applied until this issue has been resolved.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-9 and 12-18 are rejected under 35 U.S.C. 103 as being unpatentable over Matsuda et al. (US PGPub 2018/0314199 A1) in view of Tomishima (US PGPub 2017/0214812 A1).
As to claim 1, Matsuda et al. teaches a sheet distinguishing device that determines sheet type (figures 1 and 26), the sheet distinguishing device comprising:
a sensor unit (20/20G) including:
a first light emitter (23) that irradiates a sheet with a first light signal at a first wavelength (paragraph [0325]);
a second light emitter (24) that irradiates the sheet with a second light signal at a second wavelength (paragraph [0326]) different from the first wavelength (paragraphs [0324]-[0326]); and
first (31) and second light (32) receivers that respectively receive the first and second light signals transmitted through the sheet and respectively output first and second light intensity signal (paragraphs [0327]-[0328] and figure 26);
a calculator (60E) that obtains the first and second light intensity signals based on the emitted first and second wavelength, and calculates a ratio of transmittance difference between the first intensity signal based on the emitted first wavelength and the second intensity signals obtained based on the emitted second wavelength (paragraphs [0347] and [0115]-[0117], see especially [0117]); and
a determiner (62E) that determines whether the sheet is a first type or a second type by using the ratio of transmittance difference (paragraph [0348]-[0365]), 
wherein the second type is an uncoated paper (paragraph [0065]). Note that Matsuda et al. teaches incorporating measurements from reflective sensors as well (21,22).
Matsuda et al. does not explicitly teach the first type is a coated paper.
Tomishima teaches the first type is coated paper and the second type is uncoated paper (paragraph [0398]) and determining the sheet type using measurements between the sheets (paragraph [0400]-[0401], [0413]-[0416]).
It would have been obvious to one skilled in the art before the effective filing date to modify Matsuda et al. to have determining which sheet type including the first type is coated paper and the second type is uncoated paper as taught by Tomishima because it allows the extension of the processing taught by Matsuda et al. to even more paper types, allowing the extension of the automatic determination of printing settings needed or recognition of the paper type to coated glossy and OHP sheets (paragraphs [0398]-[0400] and [0413]-[0416]) with predictable results.
As to claim 2, Matsuda et al. as modified (citations to Matsuda et al. except where otherwise indicated) teaches wherein the first light emitter and the second light emitter each emit light at discrete wavelengths in a wavelength band from 760 nm to 1400 nm (paragraph [0068] and [0320]-[0321] and [0324]).
As to claim 4, Matsuda et al. as modified (citations to Matsuda et al. except where otherwise indicated) teaches wherein each of the first and second light receivers include light receiving elements that each receive a different one of the discrete wavelengths of light (paragraphs [0324], [0327]-[0328] and figure 26, where the receivers receive the different discrete wavelengths).
As to claim 5, Matsuda et al. as modified (citations to Matsuda et al. except where otherwise indicated) teaches wherein the determiner determines whether or not the ratio of transmittance difference is in a defined range, determines that the sheet is the first type when the characteristic value is in the defined range, and determines that the sheet is the second type when the ratio of transmittance difference is not in the defined range (paragraph [0348]-[0365]). 
As to claim 6, Matsuda et al. as modified (citations to Matsuda et al. except where otherwise indicated) teaches wherein the calculator calculates a ratio of intensity of light at one wavelength among the discrete wavelengths to intensity of light at a shorter wavelength among the discrete wavelengths as the ratio of transmittance difference (paragraph [0117]), 
the ratio of transmittance difference being in the defined range corresponds to the ratio being equal to or greater than a defined threshold and the ratio of transmittance difference not being in the defined range corresponds to the ratio being less than the defined threshold (paragraph [0348]-[0365]), and
the determiner compares the ratio to the defined threshold and determines that the sheet is coated paper if the ratio is equal to or greater than the defined threshold and determines that the sheet is uncoated paper if the ratio is less than the defined threshold (paragraph [0348]-[0365]).
As to claim 7, Matsuda et al. as modified teaches wherein the calculator calculates a slope based on at least a first light of the first wavelength among the discrete wavelengths and a second light of the second wavelength greater than the first wavelength among the discrete wavelengths, the slope being based on at least a ratio of a difference between the second intensity signal of the second light and the first intensity signal of the first light to a difference between the second wavelength and the first wavelength (paragraphs [0115]-[0116]),
the ratio of transmittance difference being in the defined range corresponds to the slope being equal to or greater than a defined threshold and the ratio of transmittance difference not being in the defined range corresponds to the slope being less than the defined threshold (paragraph [0348]-[0365]), and
the determiner compares the slope to the defined threshold and determines that the sheet is coated paper if the slope is equal to or greater than the defined threshold and determines that the sheet is uncoated paper if the slope is less than the defined threshold (paragraph [0348]-[0365]).
As to claim 8, Matsuda et al. as modified teaches further comprising wherein the determiner further compares the gloss level to a second threshold (paragraph [0415]-[0416] of Tomishima), and
upon determining that the sheet is coated paper, determines that the sheet is glossy paper with a gloss coating if the gloss level is equal to or greater than the second threshold and determines that the sheet is matte paper with a matte coating if the gloss level is less than the second threshold (paragraphs [0414]-[0416] of Tomishima and paragraph [0348]-[0365] of Matsuda et al.).
As to claim 9, Matsuda et al. as modified teaches wherein the determiner, upon determining that the sheet is uncoated paper, determines that the sheet is high quality paper if the gloss level is equal to or greater than the second threshold and determines that the sheet is plain paper if the gloss level is less than the second threshold (paragraphs [0414]-[0416] of Tomishima and paragraph [0348]-[0365] of Matsuda et al., where it is considered that as the high quality paper has a smoother surface than plain paper, the processing of Matsuda et al. as modified would result in the claimed limitations).
As to claim 12, Matsuda et al. teaches an image forming device (figures 1 and 26) that adjusts an image forming condition according to sheet type (paragraphs [0151], [0190]), the image forming device comprising: 
a sheet distinguishing device (figure 26) that determines the sheet type (paragraph [0344]), the sheet distinguishing device comprising: 
a sensor unit (20/20G) including: 
a first light emitter (23) that irradiates a sheet with a first light signal at a first wavelength (paragraph [0325]); 
a second light emitter (24) that irradiates the sheet with a second light signal at a second wavelength (paragraph [0326]) different from the first wavelength (paragraphs [0324]-[0326]); 
and first (31) and second light (32) receivers that respectively receive the first and second light signals transmitted through the sheet and respectively outputs first and second light intensity signals (paragraphs [0327]-[0328] and figure 26); 
a calculator (60E) that obtains the first and second light intensity signals based on the emitted first and second wavelength, and calculates a ratio of transmittance difference between the first intensity signal based on the emitted first wavelength and the second intensity signal obtained based on the emitted second wavelength (paragraphs [0347] and [0115]-[0117]); and
a determiner (62E) that determines whether the sheet is a first type or a second type by using the ratio of transmittance difference (paragraph [0348]-[0365]),
wherein the second type is an uncoated paper (paragraph [0065]).
Matsuda et al. does not explicitly teach the first type is a coated paper.
Tomishima teaches the first type is coated paper and the second type is uncoated paper (paragraph [0398]) and determining the sheet type using measurements between the sheets (paragraph [0400]-[0401], [0413]-[0416]).
It would have been obvious to one skilled in the art before the effective filing date to modify Matsuda et al. to have determining which sheet type including the first type is coated paper and the second type is uncoated paper as taught by Tomishima because it allows the extension of the processing taught by Matsuda et al. to even more paper types, allowing the extension of the automatic determination of printing settings needed or recognition of the paper type to coated glossy or OHP sheets (paragraphs [0398]-[0400] and [0413]-[0416]) with predictable results.
As to claim 13, Matsuda et al. teaches a sheet distinguishing method (figure 27) that determines sheet type of a sheet in a sheet distinguishing device (figures 1 and 26) comprising a sensor unit (20/20G) including a first light emitter (23) that emits light at a first wavelength (paragraph [0325]) and a second light emitter (24) that emits light at second wavelength (paragraph [0326]) different from the first wavelength (paragraphs [0324]-[0326]) and first (31) and second (32) light receivers that respectively receive the first and second light signals transmitted through the sheet and respectively output first and second light intensity signals (paragraphs [0327]-[0328] and figure 26), the sheet distinguishing method comprising:
obtaining the first intensity signal based on the first wavelength and the second intensity signal based on the second wavelength and calculating a ratio of transmittance difference between the first intensity signal based on the emitted first wavelength and the second intensity signal based on the emitted second wavelength (paragraphs [0347] and [0115]-[0117]); and
determining whether the sheet is a first type or a second type by using the ratio of transmittance difference (paragraph [0348]-[0365]), 
wherein the second type is an uncoated paper (paragraph [0065]).
Matsuda et al. does not explicitly teach the first type is a coated paper.
Tomishima teaches the first type is coated paper and the second type is uncoated paper (paragraph [0398]) and determining the sheet type using measurements between the sheets (paragraph [0400]-[0401], [0413]-[0416]).
It would have been obvious to one skilled in the art before the effective filing date to modify Matsuda et al. to have determining which sheet type including the first type is coated paper and the second type is uncoated paper as taught by Tomishima because it allows the extension of the processing taught by Matsuda et al. to even more paper types, allowing the extension of the automatic determination of printing settings needed or recognition of the paper type to coated glossy or OHP sheets (paragraphs [0398]-[0400] and [0413]-[0416]) with predictable results.
As to claim 14, Matsuda et al. teaches a non-transitory computer-readable storage medium (paragraphs [0078] and [0320]) storing a computer program for executing a control that determines sheet type of a sheet used in a sheet distinguishing device (figures 1 and 26) comprising a sensor unit (20/20G) including a first light emitter (23) that emits light at a first wavelength (paragraph [0325]) and a second light emitter (24) that emits light at second wavelength (paragraph [0326]) different from the first wavelength (paragraphs [0324]-[0326]) and first (31) and second (32) light receivers that respectively receive the first and second light signals transmitted through the sheet and respectively output first and second light intensity signals (paragraphs [0327]-[0328] and figure 26), the computer program comprising:
causing the sheet distinguishing device, which further comprises a computer (60E, 62E; paragraphs [0078] and [0320]), to:
obtain the first intensity signal based on the first wavelength and the second intensity signal based on the second wavelength and calculates a ratio of transmittance difference between the first intensity signal based on the emitted first wavelength and the second intensity signal based on the emitted second wavelength (paragraphs [0347] and [0115]-[0117]); and 
determine whether the sheet is a first type or a second type by using the ratio of transmittance difference (paragraph [0348]-[0365]),
wherein the second type is an uncoated paper (paragraph [0065]).
Matsuda et al. does not explicitly teach the first type is a coated paper.
Tomishima teaches the first type is coated paper and the second type is uncoated paper (paragraph [0398]) and determining the sheet type using measurements between the sheets (paragraph [0400]-[0401], [0413]-[0416]).
It would have been obvious to one skilled in the art before the effective filing date to modify Matsuda et al. to have determining which sheet type including the first type is coated paper and the second type is uncoated paper as taught by Tomishima because it allows the extension of the processing taught by Matsuda et al. to even more paper types, allowing the extension of the automatic determination of printing settings needed or recognition of the paper type to coated glossy or OHP sheets (paragraphs [0398]-[0400] and [0413]-[0416]) with predictable results.
As to claims 15-18, Matsuda et al. teaches all of the limitations of the claimed invention as noted above for claims 1, 12, 13, and 14 except explicitly teaching wherein a first ratio of transmittance difference based on the first intensity signal is calculated before irradiating the sheet with the second light signal.
One skilled in the art before the effective filing date would recognize that the calculation of the first ratio of transmittance difference has to happen after the illumination using the first light signal. Matsuda et al. teaches the illumination using the first light signal (from 23) and then once the illumination has stabilized taking the data that is used for the calculation (paragraph [0335]) and after the first light signal (from 23) is turned off, the second light signal (from 24) is turned on only after the first light signal (from 23) is off (paragraph [0336]). One skilled in the art before the effective filing date would recognize that the calculation processing can either happen as soon as the data is available or can be delayed until after all the data is gathered. One skilled in the art before the effective filing date would have recognized that by processing the data as soon as it is available, then the overall processing time would be optimized by allowing the processing to proceed as soon as possible. 
It would have been obvious to one skilled in the art before the effective filing date to modify Matsuda et al. to explicitly include wherein a first ratio of transmittance difference based on the first intensity signal is calculated before irradiating the sheet with the second light signal because it would minimize the overall processing time with predictable results.

Response to Arguments
Applicant's arguments filed 07/13/2022 have been fully considered but they are not persuasive.
With respect to the argument that Matsuda et al. does not teach all of the limitations of amended claims 1, and 12-14 on pages 9-11, it is considered that Matsuda et al. teaches the ratio of transmittance difference limitations as discussed in detail above and that the combination of Matsuda et al. and Tomishima teaches the limitation wherein the first type is a coated paper and the second type is an uncoated paper as discussed in detail above. 
With respect to the argument that Tomishima does not describe or suggest transmitting light of two different wavelengths and using a ratio of transmittance difference between the signals to distinguish coated and uncoated paper on page 11, In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). As noted above, Matsuda et al. teaches the specific calculation process used. Tomishima teaches transmission based measurements (21-24 and at least paragraph [0415]), in conjunction with the reflection based ones that mirror Matsuda et al.’s teaching (reflective sensors 21,22). Therefore, it is considered that one skilled in the art before the effective filing date would have found it obvious to modify Matsuda et al. in view of Tomishima as detailed above and that the combination reads on all of the limitations of the invention as claimed. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER E S BAHLS whose telephone number is (571)270-7807. The examiner can normally be reached Monday-Friday, 9:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Meier can be reached on (571) 272-2149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JENNIFER BAHLS/Primary Examiner, Art Unit 2853